Case 1:20-bk-10390               Doc 20      Filed 02/12/20 Entered 02/12/20 03:05:00                        Desc Main
                                             Document     Page 1 of 5


                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    MURRAY METALLURGICAL COAL                                      )    Case No. 20-10390
    HOLDINGS, LLC, et al.,1                                        )
                                                                   )    Judge John E. Hoffman
                                                                   )
                               Debtors.                            )    (Joint Administration Requested)
                                                                   )

              MOTION FOR ADMISSION PRO HAC VICE OF DAVID M. HILLMAN

             Thomas R. Allen, proposed co-counsel for the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), and pursuant to Local Rule 2090-1, hereby moves the

Court to admit David M. Hillman (“Mr. Hillman”) pro hac vice to appear and participate as

counsel in this case for the Debtors. Mr. Hillman is a partner in the New York, New York office

of the firm Proskauer Rose LLP (“Proskauer”). Mr. Hillman acknowledges that his employment

and the employment of Proskauer by the Debtors is subject to Court approval pursuant to 11 U.S.C.

§ 327, Federal Rule of Bankruptcy Procedure 2014, and Local Rule 2014-1.

             Movant represents that Mr. Hillman is a member in good standing of the highest court of

New York (Bar No. 2725067), and was admitted to practice in New York in 1996. Additionally,

Mr. Hillman is admitted to practice before the United States District Courts for the Eastern District

of New York (admitted 1996), and the Southern District of New York (admitted 1996). Mr.

Hillman is also admitted to practice before the United States Courts of Appeals for the Second

Circuit (admitted 2000), the Third Circuit (admitted 2009) and the Sixth Circuit (admitted 2006).



1    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
     number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
     Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
     (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National Road,
     St. Clairsville, OH 43950.


                                                              1
Case 1:20-bk-10390       Doc 20    Filed 02/12/20 Entered 02/12/20 03:05:00             Desc Main
                                   Document     Page 2 of 5



Mr. Hillman is in good standing to practice before all courts to which he is admitted, and there are

no disciplinary actions pending against him in any jurisdiction.

       Mr. Hillman will familiarize himself with the applicable rules of the Court and agrees to

abide by the ethical standards governing the practice of law in this Court.

       Mr. Hillman’s contact information is as follows:

                    PROSKAUER ROSE LLP
                    Eleven Times Square
                    New York, New York 10036
                    Telephone: (212) 969-3000
                    Facsimile: (212) 969-2900
                    Email: dhillman@proskauer.com

       WHEREFORE, Movant respectfully requests that this Court grant David M. Hillman pro

hac vice admission to appear before this Court on behalf of the Debtors with respect to the above-

captioned chapter 11 cases and any related adversary proceedings, and for any further relief the

Court deems just. A proposed order is attached hereto as Exhibit A.

Dated: February 12, 2020                              Respectfully Submitted,

                                                      /s/ Thomas R. Allen
                                                     Thomas R. Allen       (0017513)
                                                     Richard K. Stovall    (0029978)
                                                     James A. Coutinho (0082430)
                                                     Matthew M. Zofchak (0096279)
                                                     Allen Stovall Neuman Fisher & Ashton LLP
                                                     17 South High Street, Suite 1220
                                                     Columbus, Ohio 43215
                                                     T: (614) 221-8500; F: (614) 221-5988
                                                     allen@asnfa.com; stovall@asnfa.com
                                                     coutinho@asnfa.com; zofchak@asnfa.com
                                                     Proposed Counsel to the Debtors and
                                                     Debtors in Possession




                                                 2
Case 1:20-bk-10390   Doc 20   Filed 02/12/20 Entered 02/12/20 03:05:00   Desc Main
                              Document     Page 3 of 5



                                     Exhibit A

                                  Proposed Order
Case 1:20-bk-10390               Doc 20      Filed 02/12/20 Entered 02/12/20 03:05:00                        Desc Main
                                             Document     Page 4 of 5




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION

                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    MURRAY METALLURGICAL COAL                                      )    Case No. 20-10390
    HOLDINGS, LLC, et al.,2                                        )
                                                                   )    Judge John E. Hoffman
                                                                   )
                               Debtors.                            )    (Joint Administration Requested)
                                                                   )

       ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE OF DAVID M.
                   HILLMAN [RELATED TO DOCKET NO.___]

             Upon the Motion for Admission Pro Hac Vice of David M. Hillman, it is HEREBY

ORDERED THAT:

             1.      The Motion is granted in its entirety, and attorney David M. Hillman is admitted

pro hac vice to appear before this Court on behalf of the Debtors with respect to the above-


2    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
     number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
     Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
     (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National Road,
     St. Clairsville, OH 43950.
Case 1:20-bk-10390        Doc 20   Filed 02/12/20 Entered 02/12/20 03:05:00   Desc Main
                                   Document     Page 5 of 5



captioned chapter 11 cases and any related adversary proceedings.

SO ORDERED.

Copies to Default List.
